Citation Nr: 0305733	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as low back pain with 
left hip pain and numbness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from September 1976 to 
September 1980, and from April 1984 to December 1988.  His 
claim came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In April 2001, the Board remanded this matter for 
additional development.  That development has been 
accomplished, and the case is again before the Board for 
appellate consideration.


FINDING OF FACT

There is no current degenerative disc disease of the lumbar 
spine, claimed as low back pain with left hip pain and 
numbness, that is causally related to any incident of the 
veteran's active service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, claimed as low 
back pain with left hip pain and numbness, was not incurred 
in or aggravated during active service, nor is it causally 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, (2002), 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in a letter from the RO dated in July 2001.  He 
was informed as to what information the VA had in his case 
and what information would be necessary to complete his case 
in that letter from the RO.  He was told that if he 
identified information VA would assist him in getting it.  He 
was told that the VA may need him to report for an 
examination.  He was provided the appropriate regulations in 
the Supplemental Statements of the Case (SOC).  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed.  

With regard to the duty to assist, the veteran's service 
medical records have been obtained.  The veteran underwent VA 
examination scheduled by the RO in order to assist in 
determining whether there was a relationship between the 
condition claimed and service.  

The Board thus notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2002).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

The veteran contends that his low back and hip pain are 
manifestations of injury to his back suffered during a 
parachute accident in service.  Service records indicate that 
he was treated for back pain on several occasions and that he 
was treated for a toe injury following a jump.  Post service 
treatment records include an April 1999 statement by a VA 
physician that the physician was concerned that, based on the 
veteran's complaints, the veteran could have post traumatic 
cervical or lumbosacral herniation due to a reported 
parachute accident.  MRI and myelogram reports from July 1999 
showed lumbosacral disc herniation.  The Board remanded the 
matter to obtain additional medical evidence referred to by 
the veteran and to afford the veteran a VA examination.  In 
October 2001 a VA examiner rendered an opinion that it was 
not at least as likely as not that the current back pain and 
left hip pain were related to service and more specifically 
to an injury suffered during a parachute jump in service.  

The report of VA examination dated in October 2001 shows that 
the examiner considered the veteran's reported history of a 
parachute jump fall in service.  However, the examiner noted 
that there is no report in the service medical records of the 
veteran being treated for hip or back injury after a 
parachute jump.  The examiner noted the reported medical 
history of leg numbness beginning in 1984, falling in the 
shower in 1985, normal X-rays and CT scan in 1997, and 
finally actual findings of degenerative disc disease of the 
low back dating from March 1999.  Pelvis X-rays were 
reportedly normal in March 1999, however.  Thus, the 
diagnosis at the time of the October 2001 VA examination was 
chronic myofascial pain, low back and degenerative disc 
disease, lumbar spine.  The examiner opined that the veteran 
had no left hip disability but that the pain in the hip was 
related to the low back complaints.  Also, the examiner 
opined that there was no relationship between the current 
back condition, myofascial pain and degenerative disc 
disease, and the veteran's service.  The examiner pointed out 
that he was basing his opinion in part on the fact that there 
had been several negative X-rays and diagnostic assessments 
until 1999.  

Additional treatment records submitted by the veteran show 
ongoing complaints and treatment for the veteran's low back 
condition.  These date from 2001.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
his left hip and low back have been characterized as 
myofascial pain and degenerative disc disease of the lumbar 
spine.  The VA medical opinion of record indicates that there 
is no causal relationship between service and this claimed 
disorder.  There is no continuity of low back pain and left 
hip symptomatology since service.  There is no chronic 
condition of the low back noted in service nor is arthritis 
shown within a presumptive period following service.  It is 
not disputed that the veteran performed parachute jumps in 
service.  However, there is no record of treatment in the 
service medical records for a low back injury related to 
jumps.  The statement by the VA examiner in April 1999 that 
he was concerned that the veteran could have cervical or 
lumbar disease based on a parachute jump precipitated further 
evaluation, including MRI, which ultimately led to the 
diagnosis of disc disease.  However, the subsequent opinion 
by a VA examiner in October 2001 involved a thorough review 
of the record from an historical perspective undertaken in 
order to determine the likelihood of a relationship between 
current disease and service.  The Board finds it more 
persuasive and of more probative value because of this.  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  Thus, the October 2001 opinion is, for the 
reasons stated, adopted by the Board.  

The actual medical evidence does not support the claim.  
While the veteran is competent to describe events and 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current disability, 
low back and hip pain, and that a relationship exists between 
the disability, first manifested years after service, and 
service, cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.







ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as low back pain with left hip pain and 
numbness, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

